Case 18-03098-KLP      Doc 41    Filed 02/12/19 Entered 02/12/19 14:34:29   Desc Main
                                Document      Page 1 of 13



William A. Broscious, VSB #27436
Kimberly A. Taylor, VSB #29823
KEPLEY BROSCIOUS & BIGGS, PLC
2211 Pump Road
Richmond, VA 23233
(757) 636-9826
(804) 741-6175 (Facsimile)

 Counsel for the Trustee



                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                               Richmond Division
 In re:

 DIGITAL INK, INC., and                           Case No. 18-30056 KLP
 CHRISTOPHER DAVID McGINNIS,                      Chapter 7
      Debtors.                                    (Jointly Administered)
________________________________________________________________________
HARRY SHAIA, JR., TRUSTEE                         APN: 18-03098 KLP

      Plaintiff,
v.

BMST, INC.,

      Defendant.

                   AMENDED COMPLAINT TO AVOID TRANSFERS
                      AND IMPRESS SUCCESSOR LIABILITY

      Harry Shaia, Jr., in his capacity as Chapter 7 Trustee for the bankruptcy

estates of Christopher David McGinnis (“McGinnis”) and Digital Ink, Inc. (“DII”),

by counsel, states as follows for his complaint against BMST, Inc.:

                                JURISDICTION AND VENUE

      1.      On May 31, 2017, McGinnis filed a voluntary petition for relief

under Chapter 7 of the Bankruptcy Code.
Case 18-03098-KLP   Doc 41    Filed 02/12/19 Entered 02/12/19 14:34:29    Desc Main
                             Document      Page 2 of 13



      2.    Harry Shaia, Jr. was appointed as interim Chapter 7 Trustee of

McGinnis’ case on August 29, 2017, following the resignation of two prior

interim Trustees, and continues to serve as Trustee.

      3.    McGinnis owned 100% of the capital stock of DII.

      4.    On January 5, 2018, the Trustee caused DII to file for Chapter 7

bankruptcy relief. Mr. Shaia has been appointed as interim Chapter 7 Trustee

for DII’s case and continues to serve as Trustee in that case as well.

      5.    The Court ordered these cases to be jointly administered as

specified in its May 22, 2018 Order.

      6.    The Court has jurisdiction over this adversary proceeding under 28

U.S.C. §§ 157(a) and 1334. This proceeding is a core proceeding within the

meaning of 28 U.S.C. §§ 157(b)(2).

      7.    The predicates for the requested relief are 11 U.S.C. §§ 105(a), 544,

548 and 550, 28 U.S.C. §§ 2201 and 2202 and applicable state law.

      8.    Venue is proper in this Court under 28 U.S.C. §§ 1408 and 1409.

                                RELEVANT PARTIES

      9.    Harry Shaia, Jr. is the duly appointed Chapter 7 Trustee for the

debtors’ bankruptcy estates.

      10.   McGinnis is one of the debtors in this jointly administered

bankruptcy proceeding. He was the sole owner, officer and director of DII and

now works at BMST.

      11.   DII is one of the debtors in this jointly administered bankruptcy

proceeding and is a Virginia corporation whose corporate status was



                                        2
Case 18-03098-KLP    Doc 41    Filed 02/12/19 Entered 02/12/19 14:34:29   Desc Main
                              Document      Page 3 of 13



automatically terminated by the State Corporation Commission in April of

2016. It was a printing business, specialized in political printing and operated

under the name “Think Print.”

      12.   BMST, Inc. is a Virginia corporation that was formed to acquire the

assets and business of DII. It is a printing business, specializing in political

printing and operating under the name “Think Print.”

      13.   Mark Beltrami is a Virginia resident and an owner, officer and

director of BMST.

      14.   Gabrielle Ragland (“Ragland”) is a Virginia resident who has lived

with McGinnis since 2014. She worked at DII and now works at BMST.

                                NATURE OF THE CASE

      15.   This case involves a debtor, desperate to avoid support obligations

from a protracted and contentious divorce, who concocted a scheme with his

gym buddy to move his business out of his wife’s and other creditors’ reach

until after the dust clears from the debtor’s divorce and bankruptcy

proceedings. The company they formed for this purpose should now bear all

the liabilities the debtor sought to avoid, both his individual debt and the debt

of the sham company through which he had operated.

                               FACTUAL ALLEGATIONS

               MCGINNIS AND HIS SHAM COMPANY – DIGITAL INK, INC.

      16.   McGinnis formed DII in December 2001 and elected C corporation

status for federal tax purposes.




                                         3
Case 18-03098-KLP     Doc 41    Filed 02/12/19 Entered 02/12/19 14:34:29   Desc Main
                               Document      Page 4 of 13



       17.   On his 2014 and 2015 federal income tax returns, McGinnis

reported his income from DII under Schedule C, which is used to report

business income and expenses from a sole proprietorship. He reported neither

wages (from a C corporation) nor Schedule E income (from a pass-through

entity).

       18.   From the beginning, McGinnis operated DII as a sole

proprietorship, treating company funds as if they were his personal funds.

       19.   He used DII funds to pay for the construction and furnishing of his

house, as well as for groceries, clothing, jewelry, hotel stays and personal

entertainments and pleasures.

       20.   From at least the middle of 2012, McGinnis withdrew large

amounts of cash from DII.

       21.   He used company funds to pay for bail and a criminal attorney for

one of his girlfriends.

       22.   He regularly cashed company checks, some for thousands of

dollars, at the Club Rouge strip club.

       23.   McGinnis’s personal bankruptcy schedules identify a substantial

number of creditors to whom he owed “business debt.” He does not list DII as

a co-debtor on any of the debt.

       24.   When the Trustee caused DII to file for Chapter 7 bankruptcy relief

he used Mr. McGinnis’ personal schedules to identify DII’s creditors because

DII did not produce business records.




                                          4
Case 18-03098-KLP   Doc 41    Filed 02/12/19 Entered 02/12/19 14:34:29   Desc Main
                             Document      Page 5 of 13



      25.   McGinnis verified the accuracy of DII’s schedules under oath at a

341 meeting.

                    THE LIABILITIES MCGINNIS SOUGHT TO AVOID

      26.   DII’s revenues fluctuated with the political seasons. The company

made over a million dollars during presidential election years. The mid-term

Congressional election seasons were also very profitable. During off years,

however, DII operated on much tighter margins.

      27.   At the end of 2012, DII’s financial condition began to deteriorate

into insolvency.

      28.   With the close of the political season, DII owed its paper supplier a

significant sum of money. Rather than use the revenues from the presidential

election season to pay trade debt incurred during that season, McGinnis took

$400,000 out of the company for his own personal use.

      29.   As a result of McGinnis’ large cash withdrawal, DII was unable to

pay its debts as they became due during the off season. DII’s financial

condition never recovered.

      30.   Around the same time, McGinnis’ marriage failed; he and his wife

formally separated in June 2013 and filed for divorce. Their hotly contested

divorce proceeding lasted five years and, upon information and belief, the

custody and support disputes continue.

      31.   McGinnis wanted to reduce drastically the court ordered support

and payment obligations because it impinged on his playboy lifestyle.

McGinnis was living with Ragland, supporting her and her child. He was



                                        5
Case 18-03098-KLP     Doc 41    Filed 02/12/19 Entered 02/12/19 14:34:29   Desc Main
                               Document      Page 6 of 13



making extravagant expenditures at Club Rouge. He also purchased a car,

expensive jewelry and clothing for a different girlfriend.

      32.      To reduce his support obligation and avoid the mounting debts at

DII while retaining the anticipated revenue of the upcoming presidential

election season, McGinnis concocted a scheme with his friend Beltrami to

reduce his evident income and transfer the anticipated profits out of his ex-

wife’s and creditors’ reaches.

                        BMST’S ACQUISITION OF DII’S BUSINESS

      33.      McGinnis met Beltrami at the gym they both frequented and they

became good friends.

      34.      On information and belief, McGinnis confided in Beltrami about

his marital and financial difficulties. McGinnis also told Beltrami about the

cyclical nature of DII’s business and the large profits anticipated to be made in

the upcoming presidential election season.

      35.      In September of 2015, Beltrami and McGinnis began to structure a

transaction that they believed would accomplish McGinnis’ twin goals of

reducing his evident income and removing anticipated profits from the reach of

his ex-wife and other creditors.

      36.      On October 30, 2015, Beltrami formed BMST, Inc., a Virginia stock

corporation.

      37.      The initial directors of BMST were Beltrami, McGinnis, Tracy

Salyer and Robert Thompson.




                                          6
Case 18-03098-KLP    Doc 41    Filed 02/12/19 Entered 02/12/19 14:34:29    Desc Main
                              Document      Page 7 of 13



        38.   In January 2016, BMST purchased the assets and business

operations of DII in a transaction that has no documentation, not even a bill of

sale.

        39.   McGinnis testified that BMST purchased DII’s assets for pennies

on the dollar. The purchase price was determined by the amount that Beltrami

could negotiate with certain key creditors of DII and McGinnis: the secured

creditors, a creditor that had a judgment lien against McGinnis, and a creditor

that was pressing criminal charges against McGinnis for passing a bad check.

        40.   DII’s assets were not purchased through an Article 9 sale.

        41.   The only document even tangentially evidencing the transaction

relates to a $1,250,000 loan from EVB to BMST on January 6, 2018. The

Disbursement Request and Authorization for the loan reveal that BMST paid

$1,241,401.28 to or for the benefit of DII.

        42.   DII’s business transferred seamlessly and imperceptibly to BMST.

The business was operated in the same place, under the same trade name,

with the same employees and customers and with McGinnis still at the helm.

        43.   McGinnis and Beltrami structured the transaction in such a way

to preserve the business for McGinnis until after his divorce became final and

hopefully the dust cleared from his and DII’s bankruptcy cases. McGinnis was

required to run the company in the interim, and the investors would reap the

profits from the 2016 presidential election season. Afterward, McGinnis had

the right to reclaim the company.




                                         7
Case 18-03098-KLP   Doc 41    Filed 02/12/19 Entered 02/12/19 14:34:29   Desc Main
                             Document      Page 8 of 13



      44.   McGinnis and BMST, through Beltrami, entered into a very

unusual employment agreement. The five-year agreement provides that

McGinnis will pay BMST liquidated damages on a sliding scale from $750,000

to $100,000 if he terminates his employment before the end of the term. The

agreement also gives McGinnis the right of first refusal to purchase the

company’s capital stock at the end of the five-year term.

      45.   In its first year of operation, BMST’s gross revenues were in excess

of $9 million and its net revenues exceeded $1.4 million. In the absence of the

transfer of DII’s business to BMST, that revenue would have been available to

pay DII’s and McGinnis’ joint creditors.

      46.   McGinnis and Beltrami also structured the transaction in such a

way as to artificially suppress McGinnis’ income during the pendency of his

divorce. He would have a salary of $150,000 and the company would pay

directly to McGinnis the cost of his children’s health insurance.

      47.   To further disguise his real income, BMST treated McGinnis as a

1099 contractor. McGinnis asked Beltrami to do so until his divorce was final,

at which time he would become a W-2 employee. BMST issued McGinnis a W-

2 for the 2016 tax year in the amount of $18,750. The bulk of McGinnis’

income was either reported as 1099 income or paid by BMST directly to third

parties on McGinnis’ behalf.

      48.   Beltrami has allowed McGinnis to use BMST funds the way he

used DII’s funds – as his personal bank account. McGinnis pays his monthly

support obligations with a company check. McGinnis also regularly uses the



                                           8
Case 18-03098-KLP   Doc 41    Filed 02/12/19 Entered 02/12/19 14:34:29   Desc Main
                             Document      Page 9 of 13



company’s checks to pay obligations he owes to third parties and to purchase

goods and services for his own personal use.

      49.   BMST even provides McGinnis with a credit card and a truck and

pays for his gas.

                                RAGLAND ACCOUNT

      50.   Around the time of the transaction with BMST, McGinnis stopped

maintaining a bank account in his own name in order to prevent creditors from

being able to garnish his accounts.

      51.   On February 2, 2016, Ragland opened a checking account at EVB

in her name (the “Account”). McGinnis’ name was not on the Account.

      52.   The Account was solely for McGinnis’ use – all amounts deposited

into and withdrawn from the account were McGinnis’ funds.

      53.   As of the day McGinnis filed for bankruptcy protection, Ragland

had helped McGinnis shelter $157,438.03 of his funds through use of the

Account.

      54.   Further aiding McGinnis’ efforts to hinder, delay or defraud his

creditors, BMST deposited some of McGinnis’ compensation directly into the

Account.

                               OTHER TRANSACTIONS

      55.   McGinnis failed to pay the mortgages on the marital residence,

causing the residence to be sold at foreclosure.

      56.   The house for which McGinnis paid $800,000 in 2005 was sold to

one of the principals of BMST for $445,000.



                                        9
Case 18-03098-KLP      Doc 41    Filed 02/12/19 Entered 02/12/19 14:34:29   Desc Main
                                Document     Page 10 of 13



      57.    McGinnis and Ragland now reside in a property purchased for that

purpose by BST Holdings LLC, which is owned by Beltrami and the other

principals of BMST.

                                   CLAIMS FOR RELIEF

                                       COUNT I
                         AVOIDANCE OF FRAUDULENT TRANSFERS
                   11 U.S.C. §§ 544(b) AND 550 AND VA. CODE §55-80

      58.    As detailed above, McGinnis transferred assets belonging to him

and/or DII to BMST including, but not limited to, the going concern of DII.

      59.    With the knowing and intentional assistance of BMST, McGinnis

made those transfers with the actual intent to hinder, delay or defraud his and

DII’s creditors.

      60.    As a result of the transfers, McGinnis’ and DII’s creditors

sustained significant damages, to be measured by the difference between the

going concern value of DII and the price paid for the assets.

      61.    The transfers are avoidable and recoverable from BMST pursuant

to 11 U.S.C. §§ 544(b) and 550 and Va. Code §55-80.

                                    COUNT II
                        AVOIDANCE OF FRAUDULENT TRANSFERS
                         11 U.S.C. §§ 548(a)(1)(A) AND 550

      62.    As detailed above, McGinnis transferred assets belonging to him

and/or DII to BMST including, but not limited to, the going concern of DII.

      63.    With the knowing and intentional assistance of BMST, McGinnis

made those transfers with the actual intent to hinder, delay or defraud his and

DII’s creditors.



                                           10
Case 18-03098-KLP    Doc 41    Filed 02/12/19 Entered 02/12/19 14:34:29   Desc Main
                              Document     Page 11 of 13



      64.   As a result of the transfers, McGinnis’ and DII’s creditors

sustained significant damages, to be measured by the difference between the

going concern value of DII and the price paid for the assets.

      65.   The transfers are avoidable and recoverable from BMST pursuant

to 11 U.S.C. §§ 548(a)(1)(A) and 550.

                                  COUNT III
                      AVOIDANCE OF FRAUDULENT TRANSFERS
                       11 U.S.C. §§ 548(a)(1)(B) AND 550

      66.   As detailed above, McGinnis transferred assets belonging to him

and/or DII to BMST including, but not limited to, the going concern of DII.

      67.   Neither McGinnis nor DII received reasonably equivalent value in

exchange for the transfers.

      68.   The transfers either were made at a time when McGinnis and DII

were insolvent or caused their insolvency.

      69.   As a result of the transfers, McGinnis’ and DII’s creditors

sustained significant damages, to be measured by the difference between the

going concern value of DII and the price paid for the assets.

      70.   The transfers are avoidable and recoverable from BMST pursuant

to 11 U.S.C. §§ § 548(a)(1)(B) and 550.

                                  COUNT IV
                  SUCCESSOR LIABILITY OF BMST FOR DII’S DEBTS

      71.   The actual intent underlying the transfer of DII’s going concern to

BMST was to hinder, delay or defraud DII’s and McGinnis’ creditors.

      72.   McGinnis transferred the ongoing business of DII to a company set

up by his close friend.

                                          11
Case 18-03098-KLP     Doc 41    Filed 02/12/19 Entered 02/12/19 14:34:29   Desc Main
                               Document     Page 12 of 13



      73.    BMST purchased DII’s ongoing business for pennies on the dollar.

      74.    Beltrami and McGinnis structured the transaction in an unusual

manner designed to allow McGinnis to reclaim his ongoing business after the

dust settled from his divorce and bankruptcy proceedings.

      75.    McGinnis continues to run the business and has the right to

reclaim ownership.

      76.    BMST allows McGinnis to use company funds to pay for personal

goods and services.

      77.    The transfer left DII with no assets and insolvent.

      78.    Because the sale of DII’s assets and ongoing business to BMST was

fraudulent in fact, BMST is liable for DII’s debts as DII’s successor.

      79.    Pursuant to 28 U.S.C. §§ 2201 and 2202, this Court should

declare BMST to be DII’s successor and enter judgment against BMST in the

amount of DII’s allowed claims.

                                  RELIEF REQUESTED

      WHEREFORE, Harry Shaia, Jr., Trustee, respectfully requests that this

Court, in addition to granting such further relief as this Court deems

appropriate, enter:

      (i)    On Counts I through III, judgment against BMST, Inc. in the
             amount of the difference between the going concern value of DII
             and the price paid for DII’s assets, as will be proven at trial; and

      (ii)   On Count IV, judgment against BMST, Inc., as successor to DII, in
             the amount of the allowed claims of DII.




                                          12
Case 18-03098-KLP   Doc 41    Filed 02/12/19 Entered 02/12/19 14:34:29   Desc Main
                             Document     Page 13 of 13



                                         HARRY SHAIA, JR., TRUSTEE


                                             /s/ Kimberly A. Taylor
                                         By____________________________________
                                            Counsel

 Kimberly Ann Taylor, VSB #29823
 William A. Broscious, VSB #27436
 Counsel for the Trustee
 Kepley Broscious & Biggs, PLC
 2211 Pump Road
 Richmond, VA 23233
 Phone: (757) 636-9826
 Fax: (804) 741-6175
 ktaylor@kbbplc.com




                                        13
